Citation Nr: 1329281	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-16 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) from April 14, 2005 
to April 3, 2007. 
 
2.  Entitlement to a rating in excess of 50 percent for PTSD 
from April 4, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel




INTRODUCTION

The Veteran served on active duty from January 1972 to April 
1977, and from April 1977 to January 2004. 
 
These matters come to the Board of Veterans' Appeals (Board) 
from April 2007 rating decision in which the RO awarded 
service connection and assigned an initial, 50 percent 
rating for PTSD, effective April 14, 2005.  In May 2007, the 
Veteran filed a notice of disagreement (NOD) with the 
assigned rating.  A statement of the case (SOC) was issued 
in May 2008, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
June 2008. 

In June 2012, the Board denied the issue of entitlement to 
an initial rating in excess of 50 percent for PTSD for the 
period from April 14, 2005 to April 3, 2007.  The Veteran 
appealed the June 2012 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2013, the Court granted the joint motion for remand filed by 
representatives for both parties, vacating the Board's 
decision, and remanding the claim to the Board for further 
proceedings consistent with the joint motion.  

In the same June 2012 decision, the Board also remanded the 
issue of entitlement to a rating in excess of 50 percent for 
PTSD from April 4, 2007 to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
action, to include additional development of the evidence.  
After completing the requested development, the RO/AMC 
continued to deny the claim (as reflected in an April 2013 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further consideration.

The Board observes that in the February 2013 joint motion, 
the parties indicated that it was unclear whether there was 
any additional relevant VA psychiatric treatment records for 
the period from November 2006 to April 2007 as suggested in 
the Board's remand.  However, VA treatment records 
previously associated with the claims file indicated that 
they were dated to April 9, 2007, although the last 
treatment record was dated in November 2006.  Moreover, on 
remand, additional VA treatment records dated to April 2013 
were obtained, and there were no additional records for the 
period of November 2006 to April 2007.  As such, no further 
development in accordance with the joint motion is 
necessary.  

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection 
for PTSD, the Board has characterized this matter in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).

As a final preliminary matter, the Board notes that, in 
addition to the paper claims file, there is a paperless, 
electronic (Virtual VA) claims file associated with the 
appellant's claims.  In pertinent part, an August 2013 brief 
prepared by the Veteran's representative of record has been 
associated with the Veteran Virtual VA electronic record as 
well as additional VA treatment records dated to April 2013.  
However, a review of the remaining documents in such file 
reveals that they are either duplicative of the evidence in 
the paper claims file or are irrelevant to the issues on 
appeal.

For the reasons expressed below, the matters on are, again, 
being remanded to the RO, via the AMC.  VA will notify the 
Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action in this 
appeal is warranted, even though such will, regrettably, 
further delay an appellate decision on these matters.   

The Board previously remanded these matters in June 2012 to 
obtain any outstanding VA treatment records as well as 
afford the Veteran a current VA mental disorder examination 
to address the severity of his PTSD.  The Veteran was 
afforded a VA examination in July 2012.  During the 
examination, the Veteran reported receiving continuing 
private treatment from Dr. E.H. at Goldsboro Psychiatric 
Clinic.  The examiner specifically noted that there were no 
recent records from the Veteran's treating psychiatrist 
documenting recent functioning and symptoms.  The Board 
observes that the claims file only includes records dated 
from May to June 2005 from this physician.  Moreover, the 
Veteran's Virtual VA electronic record also does not contain 
any additional records.  Hence, as these records are 
pertinent to the claims on appeal, the Board finds that a 
remand is necessary to obtain any additional treatment 
records from Dr. E.H. from June 2005 to the present.

Therefore, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, 
the RO should give the appellant another opportunity to 
provide information and/or evidence pertinent to the claim 
remaining on appeal, explaining that he has a full one-year 
period for response.  See 38 U.S.C.A.  § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2012) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  In its letter, the R) should 
specifically request that the Veteran furnish, or furnish 
appropriate authorization to obtain outstanding, pertinent 
private records, to include those from Dr. E.H. referenced 
above.  
 
Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2012).  

On remand, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  As noted 
above, the Veteran's Virtual VA electronic record includes 
VA outpatient treatment records from the Fayetteville VA 
Medical Center (VAMC) dated to April 2013.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of the claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Hence, the RO must obtain any outstanding 
records of treatment from the Fayetteville VAMC since April 
2013, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities.  

Moreover, if any additional outstanding evidence is 
obtained, the claims file should be forwarded to the VA 
examiner who conducted the July 2012 VA psychiatric 
examination for review, and issuance of an addendum opinion 
to address whether the record reflects any change in the 
severity of the Veteran's PTSD.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2012).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on 
appeal.  The RO's adjudication of the claims for higher 
ratings for PTSD should include consideration of whether 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) pursuant 
to Fenderson (cited above), is appropriate.

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  Obtain from the Fayetteville VAMC any 
outstanding, pertinent records of mental 
health evaluation and/or treatment of the 
Veteran, since April 2013.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities. All records/responses received 
should be associated with the claims file.  
 
2.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  Specifically request that the 
Veteran provide, or provide appropriate 
authorization to obtain, any outstanding, 
pertinent private medical records. to 
particularly include those from Dr. E.H. 
dated from June 2005 to the present . 
 
Clearly explain to the Veteran that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).  
 
3.  If the Veteran responds, assist him in 
obtaining any additional evidence 
identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  
 
4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, 
forward the entire claims file, to include 
a complete copy of this REMAND, and copies 
of any pertinent Virtual VA records, to 
the individual who conducted the July 2012 
VA psychiatric examination for review, and 
issuance of an addendum opinion.  

The examiner should specifically address 
whether the record reflects any change in 
the severity of the Veteran's PTSD at any 
point since the April 14, 2005 effective 
date of the award of service connection 
for the disability.  If so, the examiner 
should identify the approximate date of 
the change(s), and provide an assessment 
of the severity of the disability on each 
date.

If the July 2012 examiner is not 
available, or another examination is 
deemed necessary, arrange for the Veteran 
to undergo VA mental disorders 
examination, by a psychiatric or 
psychologist, to obtain an opinion 
addressing the questions  posed above.  
The entire claims file, to include 
complete copy of this REMAND, and copies 
of any pertinent Virtual VA records, must 
be made available to the individual 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.

The examiner should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.  
 
5.  To help avoid future remand, ensure 
that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).  
 
6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
adjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority (to include consideration of 
whether staged rating, pursuant to 
Fenderson (cited above) is appropriate).  
 
7.  If the benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is 
not the Board's intent to imply whether the benefit 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 
 
This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2012).


